DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The disclosure is objected to because of the Related U.S Patent Applications have matured into U.S. Patent.  Therefore the phrase “2016, which is a division of U.S. Patent Application No. 13/924,681, filed June 24, 2013” (page 1, lines 3-5) should be changed to: -- 2016, now U.S. Patent No. 10,509,322, which is a division of U.S. Patent Application No. 13/924,681, filed June 24, 2013, now U.S. Patent No. 9,380,709, --. Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: “layout 205” (page 5, line 1) should be changed to:  --layout 250--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“generating a second layout … metal pattern” (claim 1, lines 4-8) is vague and indefinite because it is unclear as to how the second layout is generated by merely placing a cut mask at different position relative to the substrate and how the material (what material?) being removed.  It appears claim 1 is incomplete for omitting essential steps (i.e. how the material is removed and how the cut mask is position after the removal of material in the first cut mask placing position), such omission amounting to a gap between the steps. 
	“its” (claim 4, line 4) is confusing.  It’s suggested to be changed to: --a--.
	“the same layer” (claim 7, line 3) is vague and indefinite because it is unclear as to what is “the same layer”.  It’s suggested to change the phrase to: --the first layer--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,930,822 to Nakanishi et al.
Nakanishi et al disclose a method comprising: providing a first layout of a first layer over a substrate, the first layer (5) having at least one metal pattern (blank), and generating a second layout by placing a cut mask (21) at a first position relative to the substrate (4a) to remove material from a first region of the at least one metal pattern to provide a first metal pattern (6) and placing the cut mask (21) at a second position relative to the first layer (5) over the substrate (4a, by advancing the substrate) to remove material from a second region of the at least one metal pattern to provide a second metal pattern (see Fig. 8).

Allowable Subject Matter
Claims 2-6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach or suggest the method of further patterning the patterned metal pattern by shifting the same cut mask to form multiple metal patterns.
The following is an examiner’s statement of reasons for allowance: claims 9-20 are allowed since they narrowly claims the allowed subject matter in application 15/189,311.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited for their general teaching of pattering the metal layer for forming the circuitry on the substrate except for the indicated allowable subjection matter above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/January 15, 2022 		                                           Primary Examiner, Art Unit 3729